Case 19-05006   Doc 37-6   Filed 04/02/20 Entered 04/02/20 13:09:59      Desc Exhibit
                                  G Page 1 of 6




                                                             Exhibit G


                                                                                        0058
Case 19-05006   Doc 37-6   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  G Page 2 of 6




                                                                                     0059
Case 19-05006   Doc 37-6   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  G Page 3 of 6




                                                                                     0060
Case 19-05006   Doc 37-6   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  G Page 4 of 6




                                                                                     0061
Case 19-05006   Doc 37-6   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  G Page 5 of 6




                                                                                     0062
Case 19-05006   Doc 37-6   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  G Page 6 of 6




                                                                                     0063
